Citation Nr: 1017621	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  04-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected right inguinal hernia residuals.

2.  Entitlement to an increased (compensable) rating for 
service-connected Reiter's syndrome. 

3.  Entitlement to a 10 percent disability evaluation under 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the United States Navy 
from August 1952 to September 1955. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

Procedural history

Reiter's syndrome

The Veteran was originally granted service connection for 
arthritis in a March 1958 rating decision by the RO in 
Seattle, Washington.  A 50 percent disability rating was 
assigned.  The Veteran's disability rating was reduced to 20 
percent in a February 1959 decision based upon medical 
evidence showing an improvement in his condition.  

In September 1974, the Veteran's representative filed for an 
increased rating.  A VA examination was completed which did 
not find any evidence of arthritis.  The Veteran's disability 
rating was reduced to noncompensably (zero percent) disabling 
in a December 1974 decision of the RO in Fort Harrison, 
Montana.  The Veteran has since filed a number of claims 
seeking a compensable rating for his service-connected 
disability, currently denominated Reiter's syndrome.  All 
were denied.
 
Most recently, the Milwaukee RO denied the Veteran's claim in 
the above-mentioned January 2003 decision.  He has perfected 
an appeal of this issue. 



The remaining claims 

In September 1992, the Veteran was granted service connection 
for right inguinal hernia residuals; a noncompensable rating 
was assigned.  

In May 2002, the Veteran filed a claim seeking an increased 
rating for his right inguinal hernia residuals.  His claim 
was denied in the above-mentioned January 2003 decision of 
the Milwaukee RO.  The same decision also refused to grant a 
10 percent disability rating under 38 C.F.R. § 3.324.  He has 
perfected an appeal as to these issues.

The Veteran was scheduled to appear for a hearing which was 
to be chaired by a Veterans Law Judge (VLJ) at the Milwaukee 
RO in April 2005.  He failed to report for the hearing.  In a 
February 2010 statement, the Veteran indicated that he is 
entitled to a hearing and that one has never taken place.  
The record clearly indicates that he was provided notice of 
his scheduled hearing in a letter from the RO dated April 4, 
2005.  He has provided no explanation for his failure to 
report.  His statement indicating that he is entitled to a 
hearing does not appear to be a request for a new hearing but 
rather a disagreement with the procedural history discussion 
from the Board's January 2008 and March 2009 remands.  The 
Veteran has not requested that the hearing be rescheduled.  
His hearing request, therefore, is deemed to have been 
withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2009).

As noted immediately above, in January 2008 and March 2009 
the Board remanded this case for additional procedural 
development.  A supplemental statement of the case (SSOC) was 
issued in September 2008 by the VA Appeals Management Center 
(AMC).  The case is once again before the Board. 

In April 2010, the Board granted the Veteran's motion to 
advance his case on the Board's docket due to his advancing 
age.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 
20.900(c) (2009).

Issue not on appeal

In the above-mentioned March 2009 decision, the Board refused 
to reopen the Veteran's claim of entitlement to service 
connection for right orchiectomy, claimed as secondary to 
service-connected right inguinal hernia residuals.  That 
issue has accordingly been resolved and will be discussed no 
further herein.

FINDINGS OF FACT

1.  The Veteran underwent surgery to correct a right inguinal 
hernia during service. Since that time, the medical and other 
evidence of record does not indicate protrusion or use of a 
truss or belt.  The competent medical evidence of record 
indicates that the Veteran has not experienced recurrence of 
a right inguinal hernia.

2.  The competent medical evidence indicates that the 
Veteran's Reiter's syndrome is in remission.

3.  Nothing in the record indicates that the Veteran's 
service-connected disabilities, together, clearly interfere 
with normal employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for a 
service-connected right inguinal hernia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7338 (2009).

2.  The criteria for an increased disability rating for 
service-connected Reiter's syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.71a, 
Diagnostic Code 5002 (2009).

3.  The criteria for a 10 percent disability rating for 
multiple noncompensable service-connected disabilities are 
not met.  38 C.F.R. § 3.324 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 


Stegall concerns

In January 2008 and March 2009, the Board remanded this case 
to the AMC in order to fulfill the notice requirements of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  The 
Veteran's claim was then to be readjudicated, if necessary. 

The record reveals that the AMC sent the Veteran a corrective 
VCAA notice letters on February 13, 2008 and March 20, 2009.  
The Veteran's claim was then readjudicated in the September 
2008 and January 2010 SSOC.  Thus, the Board's remand 
instructions have been fully complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance]. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran, in August 2001, February 2008, and March 2009.  
These letters informed the Veteran of what evidence was 
required to substantiate his increased rating claims and of 
his and VA's respective duties for obtaining evidence.  The 
February 2008 and March 2009 letters informed the Veteran as 
to the law pertaining to the assignment of a disability 
rating and effective date as the Court required in Dingess.

As VCAA notice was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant 
with Pelegrini.  However, since the case was readjudicated 
thereafter, there has been no prejudice to the Veteran in 
this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, provided him with a VA examination and obtained a 
medical opinion.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with a VA examination in July 2002.  
A medical opinion pertaining to the Veteran's arthritis claim 
was obtained in November 2002.  These reports reflect that 
the VA physicians reviewed the Veteran's past medical 
history, recorded his current complaints, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record, and pertinent to the 
rating criteria.  Supporting rationale was also provided for 
the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board therefore concludes that the examination 
is adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise.  Nor has the Veteran argued that his 
symptoms have worsened since his last examination. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  His 
failure to appear for a scheduled conference with a Veterans 
Law Judge, and his subsequent failure to reschedule, is being 
treated as a withdrawal, as detailed in the Introduction.  
See 38 C.F.R. § 20.704(d) (2009).  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected right inguinal hernia residuals.

Disability ratings - in general 

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4 (2009).

Assignment of diagnostic code

The Veteran's service-connected right inguinal hernia is 
currently rated  noncompensably disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7338 [hernia, inguinal].

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The Veteran's service-connected right inguinal hernia is 
rated under Diagnostic Code 7338, which deals specifically 
with inguinal hernias.  The Veteran has not suggested that 
another diagnostic code be used or would otherwise be more 
appropriate.  The Board therefore concludes that Diagnostic 
Code 7338 is the most appropriate in rating the Veteran's 
service-connected right inguinal hernia.

Specific rating criteria

Under Diagnostic Code 7338, a noncompensable rating is 
warranted where the inguinal hernia is small, reducible, or 
without true hernia protrusion, or where it is not operated, 
but remediable.  A 10 percent rating is warranted where a 
postoperative the inguinal hernia is recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for a small hernia which is 
postoperative and recurrent or unoperated irremediable, and 
not well supported by a truss, or not readily reducible.  A 
60 percent evaluation is warranted for a large, 
postoperative, recurrent hernia that is not well supported 
under ordinary conditions and not readily reducible, when 
considered inoperable. 

Analysis

To warrant a 10 percent disability rating under Diagnostic 
Code 7338, the evidence must show a postoperative hernia that 
is recurrent.  The Veteran denied the recurrence of his right 
inguinal hernia during the July 2002 VA examination, and VA 
outpatient records are negative for a recurrence of the 
service-connected right inguinal hernia.

Based on the lack of any evidence of recurrence of the 
Veteran's right inguinal hernia, a noncompensable disability 
rating is warranted under Diagnostic Code 7338.



Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided. See 38 
C.F.R. § 4.14 (2009); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The medical evidence of record indicates that the Veteran's 
right inguinal hernia includes a scar.  However, the record 
contains no indication, nor does the Veteran contend, that 
such scar is symptomatic or otherwise meets the criteria for 
a separate compensable rating under 38 C.F.R. § 4.118.

Hart considerations 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002); see also 
38 C.F.R. § 3.400 (2009).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

In this case the Veteran filed his increased rating claim on 
June 11, 2001.  Therefore, the relevant time period under 
consideration is from June 2000 to the present.  The question 
to be answered by the Board, then, is whether any different 
rating should be assigned for any period from June 11, 2000 
to the present.

The Board notes regulatory changes amended the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4, including the 
rating criteria for evaluating gastrointestinal disabilities, 
effective July 2, 2001.   See 67 Fed. Reg. 29488 (May 31, 
2001).  The Board notes, however, that Diagnostic Code 7338 
is the same under both the old and new regulations.

After a careful review of the record the Board, can find no 
evidence to support a finding that the Veteran's inguinal 
hernia residuals were more or less severe during the appeal 
period.  The Veteran has pointed to none.  Indeed, it appears 
that the hernia residuals have been asymptomatic during the 
entire period.  Accordingly, the currently assigned 
noncompensable disability rating is appropriate at all times 
from June 2000 to the present.  

Extraschedular evaluation

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability 
rating for his service-connected right inguinal hernia. 
The benefit sought on appeal is accordingly denied.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected Reiter's syndrome. 

Assignment of diagnostic code

As noted above, the assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts, supra. 

The Veteran's service-connected Reiter's syndrome is rated 
noncompensably disabling under Diagnostic Codes 5299-5002.  
The RO assigned Diagnostic Code 7299 pursuant to 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first by the first two 
numbers of the most closely related body part and "99".  See 
38 C.F.R. § 4.20 (2009) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]. The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.114, 
Diagnostic Code 5002, rheumatoid arthritis.  

"Reiter's syndrome consists of "a triad of symptoms of 
unknown etiology comprising urethritis, conjunctivitis, and 
arthritis (the dominant feature)", Dorland's
[Illustrated Medical Dictionary (28th ed. 1994)] at 1638."  
Meyer v Brown, 9 Vet. App. 425, 427 (1996).

Diagnostic Code 5002 [rheumatoid arthritis] is deemed by the 
Board to be the most appropriate, primarily because it 
provides specific guidance as to how to rate chronic 
residuals of arthritis.  As alluded to in Meyer, the dominant 
feature of Reiter's syndrome is arthritis.  

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate, and 
the Veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
Veteran is appropriately rated under Diagnostic Code 5002.

Specific rating criteria

For chronic residuals of rheumatoid arthritis such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002.

It is noted that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion and that the ratings 
for active process will not be combined with the residual 
ratings for limitation of motion or ankylosis; rather, the 
higher evaluation should be assigned. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5002.

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to a history of Reiter's 
syndrome, the Veteran has been diagnosed with degenerative 
disc disease and degenerative changes of the right and left 
great toes. 

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, however, a November 2002 
VA medical opinion indicates that the Veteran had Reiter's 
syndrome in service with a possible recurrence in 1958.  The 
VA examiner noted that there "is no evidence of subsequent 
episodes of Reiter's syndrome" and the Veteran's current 
joint problems are unrelated to his service-connected 
Reiter's syndrome.  There is no competent medical evidence to 
the contrary.  

Accordingly, in light of the medical evidence which indicates 
that the Veteran's Reiter's syndrome is in remission, his 
current joint problems will not be considered part of his 
service-connected disability. 

Analysis

As noted immediately above, the medical evidence indicates 
that the Veteran's service-connected Reiter's syndrome is in 
remission.  His current joint problems have been associated 
with his non service-connected degenerative joint disease. 
Based on the lack of medical of the current existence of 
symptoms associated with Reiter's syndrome, a noncompensable 
disability rating is warranted under Diagnostic Code 5002.  
See 38 C.F.R. § 4.31 (2009) [the provisions of 38 C.F.R. 
§ 4.31 indicate that in every instance where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown]. 

To the extent that the Veteran himself believes that he his 
current joint pain is a result of his Reiter's syndrome, it 
is well established that lay persons without medical 
training, such as the Veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (2009) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

The Board has also considered the medical article submitted 
by the Veteran which discusses Reiter's syndrome in general.  
Medical treatise evidence can, in some circumstances, 
constitute competent medical evidence.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses].  However, while the Internet article submitted by 
the Veteran discusses Reiter's syndrome and its causes, it 
does not contain any information or analysis specific to the 
Veteran's case.  As such, the treatise evidence submitted by 
the Veteran is of no probative value.  The Court has held 
that medical evidence is speculative, general or inconclusive 
in nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).

Hart considerations 

As noted above, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  The 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 
38 U.S.C.A. § 5110 (West 2002); see also 38 C.F.R. § 3.400 
(2009).  

In this case, the Veteran filed his increased rating claim on 
June 11, 2001.  Therefore, the relevant time period under 
consideration is from June 2000 to the present.  

After a careful review of the record the Board can find no 
evidence to support a finding that the Veteran's Reiter's 
syndrome was more or less severe during the appeal period.  
Indeed, it appears that the service-connected Reiter's 
syndrome was asymptomatic during the entire period.  
Accordingly, the currently assigned noncompensable disability 
rating is appropriate at all times from June 2000 to the 
present.  

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to a compensable disability 
rating for his service-connected Reiter's syndrome.  
The benefit sought on appeal is accordingly denied.

Extraschedular consideration

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February 2004 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right inguinal hernia residuals and Reiter's 
syndrome.  
The medical evidence fails to demonstrate symptomatology of 
such an extent that application of the ratings schedule would 
not be appropriate.  Accordingly, the Board finds that the 
Veteran's disability picture has been contemplated by the 
ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his inguinal hernia or Reiter's 
syndrome; in fact, it does not appear that he has been 
hospitalized at all for these disabilities. 

With respect to employment, there is not shown to be evidence 
of marked interference with employment due to the right 
inguinal hernia residuals or Reiter's syndrome.  As discussed 
above, the Veteran's inguinal hernia is not recurrent and his 
Reiter's syndrome is in remission.  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

3.  Entitlement to a 10 percent disability evaluation under 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities.

Relevant law and regulations

Under 38 C.F.R. § 3.324, whenever a veteran is suffering from 
two or more separate permanent service-connected disabilities 
of such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree under the Rating Schedule the rating 
agency is authorized to apply a 10 percent rating, but not in 
combination with any other rating.

Analysis

The Board has thoroughly discussed the two service-connected 
disabilities in connection with the increased rating claims, 
above.  Nothing in the record reflects that the Veteran's 
service-connected Reiter's syndrome or right inguinal hernia 
residuals, together, interfere with normal employment.  As 
noted above, the Veteran's Reiter's syndrome has been in 
remission since 1958 and his inguinal hernia appears to have 
healed without any residuals, as indicated during the July 
2002 VA examination.  These are the Veteran's only service-
connected disabilities. 

Consequently, the Board concludes that the record does not 
warrant a 10 percent rating pursuant to 38 C.F.R. § 3.324.

ORDER

Entitlement to a compensable rating for service-connected 
right inguinal hernia residuals is denied.

Entitlement to a compensable rating for service-connected 
Reiter's syndrome is denied. 

Entitlement to a 10 percent disability rating based on  
multiple noncompensable service-connected disabilities 
pursuant to 38 C.F.R. § 3.324 is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


